Citation Nr: 0402594	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  00-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a fractured left femur, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim for a rating 
in excess of 30 percent for service connected residuals of a 
fractured left femur.

In addition to the issue cited on the cover page of this 
remand the veteran's representative, in an April 2001 letter 
to the RO, raised the issue of entitlement to service 
connection for a back disorder secondary to post operative 
residuals of a fractured left femur.  This issue has not been 
developed for appellate review and is not intertwined with 
the issue on appeal.  Accordingly, it is referred to the RO 
for appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below VA 
will notify you of the further action that is required on 
your part.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), 
essentially provide that VA will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).

Unfortunately, despite the VCAA having been in effect for 
several years, neither the veteran nor his representative 
were provided adequate notification of the VCAA and the 
effect it had on the claim.  Specifically, while the record 
shows that the RO contacted the veteran on two occasions to 
obtain evidence needed to support his claim (see RO letters 
dated in March 2000 and August 2003), it does not show that 
he was provided the following information:  notice of the 
laws governing a claim for an increased rating, including 
notice of the VCAA; notice of the information and evidence 
not of record that is necessary to substantiate the claim; 
notice of the information and evidence that VA will seek to 
provide; notice of the information and evidence that the 
claimant is expected to provide; and a request that he 
provide any evidence in his possession that pertains to the 
claim.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), citing to 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  Therefore, a remand is required 
for the RO to undertake all necessary actions to insure that 
the veteran is provided adequate notice as provided by 38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In so doing, the RO should be mindful of the recent 
amendments set forth in the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) as well 
as the United States Court of Appeals for Veterans Claims 
(Court) ruling in Pelegrini (holding that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. slip op. at 11.). 

In this regard, the Board notes that the veteran should be 
asked if he wishes to waive (i.e., excuse) any VA error in 
issuing an adequate notice after the September 2000 rating 
decision in question.  This request is based on finding that 
satisfying the strict letter holding in Pelegrini would 
essentially require the RO to void ab initio the September 
2000 rating decision from which the current appeal arises.  
That in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision, the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a Substantive Appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  If, 
however, the veteran waives any VA error caused in issuing an 
adequate notice until after the rating decision in question 
the procedural problem presented by Pelegrini is obviated.

Next, the VCAA requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In this regard, while 
the record on appeal shows that the veteran was afforded VA 
examinations in July 2000 and February 2001, neither examiner 
provided medical opinion evidence sufficient for the Board to 
rate the current severity of the veteran's service connected 
fracture left femur under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2003).  Specifically, examiners did not comment on 
whether the disorder included adverse symptomatology that 
equated to a fracture of the surgical neck of the femur with 
false joint, or to a fracture of the shaft or the anatomical 
neck of the femur with nonunion without loose motion and 
weight bearing preserved with aid of a brace, or equated to a 
fracture of the shaft or the anatomical neck of the femur 
with nonunion and with loose motion (spiral or oblique 
fracture).  Id.  Therefore, a remand to obtain this 
information is required.  See 38 U.S.C.A. § 5103A(d).  

Lastly, the Board notes that the VCAA also requires that the 
RO obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
In this regard, the record shows the veteran sought a second 
opinion from Brian J. Jolley, M.D. in March 2000, regarding 
the severity of his left femur and hip disorders.  The 
record, however, does not contain the treatment records from 
the first physician the veteran saw in connection with these 
problems.  In fact, the post-service record is devoid of any 
physician treatment records pertaining to care the veteran 
has received for his left leg disorder since February 1999.  
Therefore, on remand, after obtaining the name and address of 
the physician referred to by Dr. Jolley, as well as that of 
his regular physician and/or orthopedist, the RO should 
contact these parties and obtain copies of the veteran's 
treatment records.  Id.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio and Pelegrini; 38 U.S.C.A. 
§§ 5102 and 5103A (West 2002); the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  In 
this regard, the veteran, after being 
notified of the Pelegrini decision 
outlined above, should be asked if he 
wishes to waive any VA error in issuing 
an adequate VCAA notice out of sequence, 
that is, waive any error caused by VA 
issuing a VCAA notice after rather than 
before the September 2000 rating 
decision.  

2.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers who have treated him for 
residuals of a fractured left femur since 
February 1999, including the name and 
address of the physician referred to by 
Dr. Jolley, as well as his regular 
treating physician and/or orthopedist.  
The RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  The 
aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA orthopedic examination.  
Send the claims folder to the orthopedist 
for review in conjunction with the 
examination.  All indicated tests and 
studies, including x-rays, as deemed 
appropriate by the orthopedist, should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claim's folder and the 
examination, the orthopedist is to 
comment on whether the veteran's service 
connected left femur disorder includes 
adverse symptomatology that equates to:

i.  a fracture of the surgical neck 
of the femur with false joint?  OR

ii.  a fracture of the shaft or the 
anatomical neck of the femur with 
nonunion without loose motion and 
weight bearing preserved with aid of 
a brace?  OR

iii.  a fracture of the shaft or the 
anatomical neck of the femur with 
nonunion and with loose motion 
(spiral or oblique fracture)?

4.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue.  If any 
of the benefits sought on appeal remain 
adverse, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

